1
2
3                                                               JS-6
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   EVELYN NEWEY,                             Case No. 8:18-cv-01118-DOC (KES)
12                Plaintiff,
                                                         JUDGMENT
13          v.
14   THE COUNTY OF ORANGE, et al.,
15                Defendants.
16
17         Pursuant to the Court’s Order Accepting the Report and Recommendation of
18   United States Magistrate Judge,
19         IT IS ADJUDGED that Plaintiff’s claims under 42 U.S.C. § 1983 are
20   dismissed with prejudice and the remaining claims are remanded to the Orange
21   County Superior Court of California.
22
23   DATED: January 18, 2019
24
25                                          ____________________________________
                                            David O. Carter
26                                          UNITED STATES DISTRICT JUDGE
27
28
